Citation Nr: 1215686	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-24 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for salivary gland cancer, to include as due to inservice exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the case was subsequently transferred to the RO in Denver, Colorado.  

The RO's August 2007 rating decision found that new and material evidence had been submitted to reopen the Veteran's claim seeking service connection for salivary gland cancer, to include as due to inservice exposure to ionizing radiation.  The RO's rating decision then denied the claim on its merits.

In April 2011, the Veteran testified at a hearing held at the RO before the undersigned Acting Veterans Law Judge; a transcript of the hearing is of record.

A July 2011 Board decision reopened the Veteran's claim seeking service connection for salivary gland cancer, to include as due to inservice exposure to ionizing radiation, and remanded the reopened claim for additional evidentiary development.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDING OF FACT

Salivary gland cancer is not shown to have been present in service, or for many years thereafter, nor has it been shown to be the result of any incident of the Veteran's military service, to include exposure to ionizing radiation.


CONCLUSION OF LAW

Salivary gland cancer was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to inservice exposure ionizing radiation.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Where an individual seeks to reopen a previously denied claim, the notice must inform the individual of both the reopening criteria and the criteria for establishing the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO's February 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent, 20 Vet. App. at 1; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With respect to the Dingess requirements, the RO's July 2010 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of information and evidence necessary to establish an effective date.  Although this letter was sent in reference to a separate unappealed claim adjudicated by the RO during the course of this appeal, it did inform the Veteran of the information considered in establishing disability ratings and effective dates.  Moreover, the Board's decision denies the Veteran's claim seeking service connection for salivary gland cancer.  Thus, any failure under Dingess does not prejudice the Veteran.  Accordingly, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained all of the Veteran's available service treatment records, as well as his identified post service treatment records.  Moreover, as discussed in detail below, the RO has taken all required actions in developing a claim based on exposure to ionizing radiation pursuant to 38 C.F.R. § 3.311.

The Veteran's service personnel records file could not be obtained.  An April 2002 response from the National Personnel Records Center (NPRC) indicated that these records had been destroyed by a fire at that facility, and that the requested information could not be reconstructed.  Consequently, in reaching this decision, the Board acknowledges, and accepts, the heightened obligation to provide an explanation of the reasons or bases for its findings and to consider the benefit of the doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The RO subsequently requested and obtained additional information from the Veteran concerning his claimed inservice exposure to ionizing radiation during service, and this information was given full consideration in a February 2012 advisory opinion obtained from the VA Director of Compensation Service.  An unsuccessful follow up attempt for the missing records was also made to the NPRC in November 2011.

The February 2012 medical opinion addressed the etiology of the Veteran's salivary gland cancer, considering whether his reported exposure to ionizing radiation while in service could have caused his cancer.  In rendering the opinion, the VA physician considered the history of this condition, along with the Veteran's reported inservice exposure to radiation for nearly 11 months from 1954 to 1955, while stationed near "ground zero" from the atomic weapon blast that occurred in Nagasaki in 1945.  The examiner also provided a complete rationale for the conclusion provided.  Accordingly, this medical opinion is adequate for evaluation purposes in this case.  See 38 C.F.R. § 3.311; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed this opinion was inadequate.  

Pursuant to the July 2011 Board remand, the RO took all reasonable steps available to obtain a radiation dose estimate for the Veteran.  Although an estimate could not be obtained due to the unavailability of records, the RO sought additional exposure information from the Veteran, and then obtained a medical opinion based upon this reported exposure.  Finally, the RO obtained additional VA medical treatment records identified in the Board's remand in July 2011.  Given these actions, the RO has complied with the Board's July 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran is seeking service connection for salivary gland cancer, to include as due to exposure to ionizing radiation.

The Veteran served on active duty from May 1952 to April 1956.  A review of his service treatment records was completely silent as to any treatment for salivary gland cancer.  His April 1956 separation examination noted that examination of his mouth and throat was normal.

Post-service medical records revealed treatment for adenocarcinoma of the probable minor salivary gland, as well as adenocarcinoma of the left tongue and neck, in 1994.  A March 1994 private hospitalization report noted the Veteran's several year history of fullness in the throat, which was followed by detection of a mass in the left neck.  The report noted that he underwent a tracheostomy; left radical neck dissection sacrificing the 9th and 11th cranial nerves; lip and mandible splitting operation for removal of the tongue (partial glossectomy); hemilaryngectomy, supraglottic type; and left pectoralis myocutaneous flap reconstruction of the wound.  The report concluded with a discharge diagnosis of adenocarcinoma of the left tongue and neck, surgically removed.

A May 1994 private treatment report from R.B., D.C., noted that the Veteran had been treated since October 1987 for chronic pain in his neck, right shoulder and arm resulting from exuberant osteoarthritis in his cervical spine, as well as disc disease between C5-C6.  

The Veteran contends that his claimed salivary gland cancer was incurred as a result of radiation exposure during active service.  He asserts that he was exposed to radiation when he was stationed at Camp Wood near Kumamoto, Japan, for 11 months during his active military service from 1954 to 1955.  

In a completed March 2007 Form RRAIS (JF) (Radiation Risk Activity Information Sheet), the Veteran reported being stationed for 11 months at an area less than one mile from ground zero of the Nagasaki 1945 atomic explosion, and that he had been exposed to radiation from drinking water and standing on remains.  He further described his negative familial history of cancer as well as his exposure (or lack thereof in this case) to additional carcinogens.  

During his April 2011 hearing, the Veteran testified that he had worked following his discharge from the service as a barber.  He also provided additional details as to how he believes he was exposed to radiation during service, commenting that he was stationed at Camp Wood outside of Kukamoto and Nagasaki (areas of Japan that he asserted were well known to be exposed to radiation).  He theorized that he had come into contact with radiation from drinking water, food preparation, and being out in the field.  

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device or participation in the occupation of Hiroshima or Nagasaki between August 6, 1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  In this case, however, the Veteran can not avail himself of this avenue of recovery as he is not shown to have participated in a radiation-risk activity, as defined in 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d).  Nor has any such activity been alleged.  Id.  While the Veteran was stationed in Japan while in service, he was not stationed there until 1954, approximately 8 years after the window closed for the above-described presumption to be applicable.

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed Veteran may be service-connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  

When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  

In this case, the Veteran can not avail himself of this second avenue of recovery.  A "radiation-exposed Veteran" is one who participated in a "radiation-risk activity" which includes occupation of Hiroshima or Nagasaki beginning on August 6, 1945 and ending on July 1, 1946.  38 C.F.R. §§ 3.309(d) (3).  As noted above, the Veteran does not meet this requirement.  

Pursuant to 38 C.F.R. § 3.311, the RO requested the Veteran's Cumulative Occupational Exposure History to Ionizing Radiation from NPRC.  In an April 2002 response, NPRC notified the RO that the requested information had been destroyed by a fire occurring at that location, and that the requested information could not be reconstructed.  A follow up request for these records in November 2011 was also negative.

In November 2011, the RO requested that the Proponency Office for Preventative Medicine (POPM) provide the Veteran's occupational exposure to radiation as the NPRC had found the Veteran's records to have been destroyed by fire.  The RO's request included a summary of the Veteran's alleged inservice exposure to ionizing radiation.  In a November 2011 response, the POPM informed the RO that it could not adequately assess the Veteran's potential occupational exposures without his service personnel records indicating exact dates and locations of assignments, without a completed Radiation Exposure Questionnaire, and without knowing all of the Veteran's assigned military occupational specialties. The RO subsequently informed the Veteran of the unavailability of his service personnel records, and also requested that he submit more detailed information concerning his claimed inservice exposure to radiation during service.

In response, the Veteran submitted a completed radiation risk activity information sheet in December 2011.  The RO then requested a does estimate and medical opinion, and in February 2012, a medical opinion was received from VA's Co-Director, Environmental Health Program.  The report noted the Veteran's history of having been born in 1935; having been stationed for nearly 11 months, from 1954 to 1955, near "ground zero" of the atomic weapon blast in 1945, in Nagasaki, Japan; and having been subsequently diagnosed decades later with salivary gland cancer.  The reviewing physician then opined that it was unlikely that the Veteran's salivary gland cancer could be attributed to his radiation exposure while in military service.  In support of this conclusion, the physician stated:

3.  According to Defense Threat Reduction Agency (DTRA) Fact Sheet, Hiroshima and Nagasaki Occupation Forces, the maximum dose received by the most exposed military personnel during the year following the atomic bombing in either city was less than 1 rem (internal and external dose combined).  In view of the fact that the Veteran was present in the area 8 or 9 years later, and given the nature of radioactive decay, his radiation does should have been considerably less than 1 rem.

4.  The Health Physics Society, in their positional statement PS010-1, Radiation Risk in Perspective, revised in August 2004, states that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime does of 10 rem above that received from natural sources."  The position statement goes on to say that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."

This opinion was subsequently forwarded by the Under Secretary of Health to the Director of Compensation Service.

In February 2012, the Director of Compensation Service, relying on the opinion provided by the Under Secretary of Health, provided an opinion that that there was no reasonable possibility that the Veteran's salivary gland cancer resulted from radiation exposure during service. 

The Board recognizes that salivary gland cancer is listed as a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  However, the medical evidence of record demonstrates that the Veteran was diagnosed with salivary gland cancer in 1994, more than 37 years following his discharge from military service; and no competent evidence has been submitted supporting a link between the Veteran's current salivary gland cancer and his military service, including inservice exposure to ionizing radiation.  

In fact, the medical opinion provided by the VA's Co-Director, Environmental Health Program specifically found that it was unlikely that the Veteran's salivary gland cancer could be attributed to radiation exposure while in military service.  In reaching this conclusion, the doctor was aware of the Veteran's claimed 11 months of reported radiation exposure from 1954-1955, while stationed near "ground zero" in Nagasaki back in 1945, but he found that the radiation exposure during that time could not be expected to have caused the Veteran's cancer, and he cited medical texts to support his conclusion.  As such, this opinion is considered to be quite probative and it is entitled to considerable weight.

Regarding the third avenue of recovery here, a Veteran may also establish service connection directly under 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The fact that the Veteran is not entitled to presumptive service connection as a result of exposure to ionizing radiation under 38 C.F.R. § 3.309 and 3.311 does not preclude an evaluation as to whether the veteran is entitled to service connection under 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, there is no showing that the Veteran developed cancer for a number of decades following service.  The first diagnosis of cancer is noted to have occurred in 1994, more than 37 years after the Veteran's discharge from the service.  While a March 1994 treatment report listed a several year history of fullness in the throat, which was followed by detection of a mass in the left neck, no continuity of symptomatology dating back to the Veteran's military service 37 year earlier has been alleged, and there is no competent evidence linking the Veteran's current salivary gland cancer to his military service.  

Moreover, no competent opinion is of record linking the Veteran's salivary gland cancer to his military service, to include any radiation exposure therein; and the Veteran, as a lay person, lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, neither the Veteran, nor his son, is considered competent to link the Veteran's cancer to any in-service exposure.
 
Given the lack of any continuity of symptomatology shown in the years following his military service, the absence of any records showing treatment or diagnoses of salivary gland cancer for decades following his discharge from the service, and the absence of any medical opinion finding a relationship between the Veteran's salivary gland cancer and his claimed inservice ionizing radiation exposure, the preponderance of the evidence is against the Veteran's claims for service connection for salivary gland cancer; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for salivary gland cancer, to include as due to inservice exposure to ionizing radiation, is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


